United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, FEDERAL
CORRECTIONS INSTITUTE, Miami, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0553
Issued: October 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2015 appellant filed a timely appeal from a November 5, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an emotional condition in the
performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 21, 2014 appellant, then a 36-year-old correctional officer, filed an
occupational disease claim (Form CA-2) alleging that, while he was on workers’ compensation
due to an employment-related injury, he was harassed and racist comments were made to him by
his human resources director. He noted that he filed an Equal Employment Opportunity (EEO)
complaint with regard to his human resources director and mentioned his supervisor in the letter.
Appellant alleged that his supervisor later cornered him, verbally assaulted him, and tried to start
a fight. The employing establishment noted that appellant stopped work on July 1, 2014.
In an attached statement, appellant related that on October 1, 2013 he was hospitalized
due to an on-the-job back injury and that on March 3, 2014 he underwent back surgery. He
stated that on February 19, 2014, 10 days prior to his surgery, he received a “Fit for Duty Letter”
from his immediate supervisor, Mr. P. Appellant stated that, when he called Mr. P. regarding
this letter, he referred him to Ms. F., the human resources manager. He stated that when he
called her to ask for clarification of the letter and explained that he was due to have surgery,
Ms. F. made several discriminatory comments, including “Why are you so loud?” and “You are
Cuban, aren’t you? Yeah, you have to be because you look and act like a Cuban.” He noted that
in another conversation she stated, “Why are Cubans so loud? Please lower your voice.”
Appellant noted that, following these encounters, he filed an EEO complaint against Ms. F. for
discrimination due to race. He noted that he explained to Mr. P. on April 15, 2014 that the only
reason he was mentioned in the EEO case was because he signed the fit for duty letter, but
appellant contended that his relationship with Mr. P. began to change on that date.
Appellant alleged that on May 15, 2014 due to an incident at work, Mr. P. called him
over to the cooler and as he entered, Mr. P. balled his hands into a fist and began yelling at him.
He immediately notified management and amended his EEO complaint to include Mr. P. for
verbal assault and intimidation. Appellant remained with Mr. P. as his supervisor until June 13,
2014, when he was advised that his new supervisor was Mr. E. He noted that, during mediation,
the employing establishment chose Mr. E. and the assistant warden to represent them, which
placed him in a difficult position. Appellant noted that he requested protection from the Office
of Special Counsel under the Whistleblower Protection Act, but was referred back to the EEO
process. He also attached a chart he made with regard to the history of his condition. Appellant
noted that on July 2 and 5, 2014 he went to the emergency room to be evaluated for chest pain,
that on July 10, 2014 he began to experience major depression, anxiety, nervousness, fear,
confusion, amnesia, shortness of breath, chest pain, and sleeplessness. Starting July 10, 2014, he
began to experience occasional headaches, aggressive behavior, slurred speech, nightmares,
blurred vision, and heard voices. Appellant discussed his subsequent medical treatment and
medications.
Appellant submitted multiple treatment notes and reports from Dr. Noel E. Delgadillo, a
Board-certified psychiatrist. In an August 8, 2014 report, Dr. Delgadillo discussed appellant’s
history, and noted that the first episode of depression occurred three years prior to his visit. He
described appellant’s EEO complaint as well as his back injury of October 2013, and noted that
appellant had at least one depressive episode. Appellant noted that both of his parents are known
to have unspecified emotional disorders. Dr. Delgadillo diagnosed a major depressive disorder,
recurrent episode, moderate. In a September 1, 2014 report, he discussed appellant’s treatment,

2

and stated that, due to fragility of appellant’s state of mind, he was given “Off Work” until
September 22, 2014, and that his medications were adjusted in order to try to reduce depressive
symptomatology, anxiety, and suicidal ideations.
By letter dated September 30, 2014, OWCP informed appellant of information that was
necessary to support his claim.
In a September 21, 2014 report, Dr. Elena Coello-Jemmell, a psychologist, noted that
appellant was referred to the South Miami Substance Abuse Program for psychological
evaluation and treatment. She described his work history and medical treatment. Dr. CoelloJemmell diagnosed alcohol dependence; major depressive disorder, single episode, unspecified;
general anxiety disorder; and post-traumatic stress disorder. She noted that her opinion was
based on the information provided by appellant and that on this basis his symptomatology is
considered to be directly caused by his employment incident, i.e., the alleged incidents with the
human resource manager, his supervisor, and the process related to his EEO complaint.
By decision dated November 5, 2014, OWCP denied appellant’s claim as he had not
substantiated any compensable factors of employment in the performance of duty as required by
FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an employee of the United States within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish a claim that he or she sustained an emotional condition in the performance of
duty, an employee must submit the following: (1) medical evidence establishing that he or she
has an emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his or her condition; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to his or her emotional condition.
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.5 Workers’ compensation law does not apply
2

Id.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(q).

3

to each and every injury or illness that is somehow related to an employee’s employment.6
There are situations where an injury or an illness has some connection with the employment, but
nevertheless does not come within the concept or coverage of workers’ compensation.7 Where
the disability results from an employee’s emotional reaction to his or her regular or specially
assigned duties or to a requirement imposed by the employment, the disability comes within the
coverage of FECA.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.9 However,
the Board has held that where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.10 In determining whether the employing establishment has erred or acted abusively,
the Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.11
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the facts alleged or implicated by the employee did, in fact,
occur.12 Mere perceptions of harassment or discrimination are not compensable under FECA.13
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.14 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.15 Perceptions and feelings
alone are not compensable. To establish entitlement for benefits, a claimant must establish a
basis in fact for the claim by supporting his or her allegations with probative and reliable
evidence.16

6

Lillian Cutler, 28 ECAB 125 (1976); see also L.D., 58 ECAB 344 (2007).

7

A.K., 58 ECAB 119 (2006).

8

5 U.S.C. §§ 8101-8193. Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, supra note 6.

9

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon.,
42 ECAB 556 (1991).
10

See William H. Fortner, 49 ECAB 324 (1998).

11

Ruth S. Johnson, 46 ECAB 237 (1994).

12

K.W., 59 ECAB 271 (2007).

13

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

14

J.F., 59 ECAB 331 (2008).

15

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005).

16

L.M., Docket No. 13-267 (issued November 15, 2013).

4

If a claimant does implicate a factor of employment, OWCP should then determine
whether the evidence of record substantiates that factor.17 When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.18
ANALYSIS
In the present case, appellant filed a claim for an emotional condition related to his
federal employment. Initially, the Board notes that he did not specifically attribute his claimed
emotional condition to his regular or specifically assigned work duties or a requirement imposed
by the employment. Thus, appellant has not established a compensable employment factor under
Cutler.19
Appellant contests the handling of his EEO claim. He alleges that when management
appointed appellant’s supervisor and the assistant warden to represent them in the EEO claim,
this put him in a very awkward position. The Board finds that appellant’s filing of an EEO claim
is an administrative process which is not a regular or specially assigned duty. Administrative
and personnel matters are not compensable unless the employing establishment erred or acted
abusively.20 There is no evidence in the record establishing that the employing establishment
acted unreasonably or abusively in its response to appellant’s EEO claim.
Appellant claimed that he sustained an emotional condition due to other peripheral
factors and provided allegations of harassment and discrimination based on Cuban ancestry,
physical threats from his supervisor, and improper handling of his EEO complaint. The initial
question presented is whether there are compensable work factors established by the evidence.
The Board finds that appellant’s allegations of harassment are not supported by the
record. Appellant alleged that the human resources manager made various inappropriate
comments to him, including: “Why are you so loud?” and “You are Cuban, aren’t you? Yeah,
you have to be because you look and act like a Cuban.” He noted that in another conversation
she stated: “Why are Cubans so loud? Please lower your voice.” However, there is no evidence
to substantiate that these incidents occurred. If proven by the evidence, the actions of the human
resources manager may constitute a compensable factor of employment. However, for
harassment or discrimination to give rise to a compensable disability under FECA, there must be
evidence that the harassment or discrimination did occur. Mere perceptions or feelings of
harassment do not constitute a compensable factor of employment.21 An employee’s allegations
that he was harassed or discriminated against is not determinative of whether or not harassment

17

K.W., supra note 12; David C. Lindsey, Jr., 56 ECAB 263 (2005).

18

Robert Breeden, 57 ECAB 622 (2006).

19

Supra note 6.

20

A.C., Docket No. 15-297 (issued May 12, 2015).

21

Supra note 15; Penelope C. Owens, 54 ECAB 684 (2003).

5

or discrimination occurred.22 Appellant did not submit any witness statement corroborating this
alleged incident. There were no incident reports concerning this alleged matter. Accordingly,
appellant has not established his allegations that the human resource manager made offensive
statements concerning Cubans to appellant.
The Board also finds that the filing of an EEO complaint regarding these allegations of
inappropriate comments does not establish harassment or discrimination.23 To establish
entitlement to benefits, a claimant must establish a factual basis for his or her claim by
supporting his or her allegations with probative and reliable evidence.24 There is no final EEO
decision supporting appellant’s allegations.25
Furthermore, there are no supporting witness statements, internal report or EEO decision
to substantiate that his supervisor, Mr. P., treated him in a threatening manner. The Board notes
that verbal altercations and difficult relationships with supervisors/managers, when sufficiently
detailed and supported by the record, may constitute compensable factors of employment.26
However, appellant did not support his allegations with probative and reliable evidence.27
Accordingly, the Board finds that appellant failed to establish a compensable factor of
employment. It is unnecessary to address the medical evidence of record as he failed to establish
a compensable factor of employment.28
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an emotional condition
in the performance of duty.

22

See C.T., Docket No. 08-216 (issued May 7, 2009); supra note 12; Ronald K. Jablanski, supra note 15.

23

See C.O., Docket No. 12-1435 (issued January 15, 2013).

24

See G.S., supra note 15; C.S., 58 ECAB 137 (2006); Frankie McDowell, 44 ECA B 522 (1993); Ruthie M.
Evans, 41 ECAB 416 (1990).
25

See M.T., Docket No. 12-98 (July 20, 2012).

26

Marguerite J. Toland, 52 ECAB 107, 109 (2000).

27

See Kathleen D. Walker, 42 ECAB 603,608 (1991).

28

See Garry M. Carlo, 47 ECAB 299, 305 (1996).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 5, 2014 is affirmed.
Issued: October 7, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

